Citation Nr: 0516133	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  02-01 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for residuals of a ganglion 
cyst of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 through July 
1980, and from January 2003 to January 2004.  The file 
reflects the veteran also served as a reservist but these 
dates are not completely verified.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in November 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

This case was previously before the Board in July 2003, when 
it was remanded for development consistent with in Disabled 
Veterans of America v. Secretary of Veterans Affairs (DAV v. 
Sec'y of VA), 327 F.3d 1339 (Fed. Cir. 2003).  The claim is 
now again before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, the Board notes that 
the record shows the veteran served on active duty from 
January 2003 through January 2004.  Service medical records 
from this period of service must be obtained.  Moreover, 
further verification of the veteran's reserve service, in 
addition to additional service medical records from this 
service, must also be obtained.

The Board notes that the RO attempted to comply with the July 
2003 remand.  The veteran's report of discharge from active 
service in 2004, however, was not received until February 
2005.  Notwithstanding, the service medical records from this 
period of active service and any further service medical 
records from continuing reserve service must be obtained.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in DAV v. Sec'y of VA, 327 
F.3d 1339 (Fed. Cir. 2003) invalidated the Board's ability to 
cure VCAA deficiencies.  Therefore a remand is required in 
this appeal so that additional development may be undertaken 
in order to fulfill the Department's duty to assist the 
appellant with his claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should request that the 
National Personnel Records Center (NPRC) 
and the State Adjutant General for the 
Army National Guard unit in Arkansas, and 
any other unit with which the veteran was 
affiliated, verify all periods of the 
veteran's reserve and active service.

2.  The RO should then request from NPRC 
and the State Adjutant General-and any 
other source referred by NPRC or that is 
otherwise appropriate-the veteran's 
complete service medical records, 
including clinical records, hospital 
medical records.

If the service medical or hospital 
records are unavailable, the RO should 
use alternative sources to obtain such 
records, using the information of record 
and any additional information the 
appellant may provide.  

If necessary, the RO should use any and 
all methods of reconstruction of service 
records used in fire-related cases.

If necessary, the RO should request that 
the veteran or his representative provide 
further information.  The RO should 
consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the service 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.

The RO should complete any and all 
follow-up actions referred by NPRC and 
service departments.

3.  Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

4.  The RO should again request that the 
veteran identify VA and non VA health 
care providers who have treated him for 
his claimed right wrist disability from 
his discharge from active service in 1980 
to January 2003 and from January 2004 to 
the present.

5.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
treatment records for treatment accorded 
his right wrist from the VA Medical 
Center (VAMC) North Little Rock, 
Arkansas, and any other VAMC the veteran 
may identify, from 1980 to January 2003 
and from January 2004 to the present-
that are not already of record.

6.  When the above development has been 
completed, and only if the RO finds it 
appropriate, the RO should afford the 
veteran a VA examination by the 
appropriate specialist to determine the 
nature, extent, and etiology of any 
manifested right wrist disability.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence and the 
veteran's service medical records, must 
be sent to the examiner(s) for review.  
The examiner(s) should address the 
following matters:

?	Summarize the medical history, 
including the onset and course, of 
any right wrist disability, 
including the removal of a cyst.
?	Describe any current symptoms and 
manifestations attributed to the 
right wrist.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all right wrist 
pathology.
?	Provide an opinion as to the 
etiology of any diagnosed right 
wrist disability.  In particular, 
the examiner is requested to provide 
the following opinion:
Is it as likely as not that any 
currently diagnosed right wrist 
disability is the result of or 
had its onset during either 
period of the veteran's active 
service, or is the result of any 
injury sustained during a period 
of inactive service?

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for service 
connection for a right wrist disability, 
including the residuals of removal of a 
ganglion cyst.  If the decision remains 
in any way adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the 
case, and with a reasonable period of 
time within which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The veteran 
is reminded that it is his responsibility to appear for any 
and all scheduled examinations and that failure to do so 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2004).  The Board intimates no opinion as to the ultimate 
outcome of this case.  



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



